     Case 3:19-cr-00038-MMD-CLB Document 52 Filed 05/05/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     UNITED STATES OF AMERICA,                        Case No. 3:19-cr-00038-MMD-CLB

7                                        Plaintiff,                  ORDER

8           v.

9     EDWARD MONET KNIGHT,

10                                    Defendant.

11

12   I.    SUMMARY

13         Defendant Edward Monet Knight is charged with four counts: Counts One and

14   Three involve interference with commerce by robbery in violation of 18 U.S.C. § 1951

15   (“Hobbs Act robbery”); and Counts Two and Four involve use of a firearm during and in

16   relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii). (ECF No. 14.)

17   Before the Court is Knight’s motion to dismiss Counts Two and Four, contending that

18   because Hobbs Act robbery as charged in Counts One and Three is not a crime of

19   violence, Counts Two and Four fail to state a claim. (ECF No. 34 (“Motion”).) The

20   Government’s response cites to a Ninth Circuit Court of Appeals’ decision 1 issued after

21   the Motion was filed where the court found that Hobbs Act robbery is a crime of violence.

22   (ECF No. 43 at 2.) The Court agrees with the Government and will deny the Motion.

23   II.   BACKGROUND

24         The Indictment charges Knight in Count One with robbery of PJ’s Discount Liquor

25   in Sparks, Nevada on or about July 7, 2019. (ECF No. 14 at 1.) Count Three involved

26   robbery of Rainbow Market also in Sparks, Nevada on or about July 8, 2019. (Id. at 2.)

27

28         1United   States v. Dominguez, 954 F.3d 1251 (9th Cir. 2020).
     Case 3:19-cr-00038-MMD-CLB Document 52 Filed 05/05/20 Page 2 of 2


1    Counts Two and Four in turn charge Knight with use of a firearm during and in relation to

2    the crime of violence charged in Counts One and Three, respectively. (Id. at 2-3.)

3    III.   DISCUSSION

4           Defendant argues that the predicate offense for Counts Two and Four—a crime of

5    violence—cannot be satisfied because Hobbs Act robbery under § 924(c)(3)(A) does not

6    qualify as a crime of violence. (ECF No 34 at 3-7.) Defendant acknowledges that

7    Dominguez involves this very issue, but a ruling had not been issued at the time of the

8    Motion. 2 On April 7, 2020, the Ninth Circuit issued its decision in Dominguez, resolving the

9    issue against the position Defendant advances here. In Dominguez, the court found that

10   Hobbs Act robbery qualifies as a crime of violence for purposes of § 924(c)(3)(A)’s

11   elements clause. Dominguez, 954 F.3d at 1260. Because this resolves the legal challenge

12   to the predicate offense for Counts Two and Four upon which the Motion is based, the

13   Court denies the Motion.

14   IV.    CONCLUSION

15          The Court notes that the parties made several arguments and cited to several cases

16   not discussed above. The Court has reviewed these arguments and cases and determines

17   that they do not warrant discussion as they do not affect the outcome of the Motion before

18   the Court.

19          It is therefore ordered that Defendant’s motion to dismiss Counts Two and Four

20   (ECF No. 34) is denied.

21          DATED THIS 5th day of May 2020.

22

23
                                                MIRANDA M. DU
24                                              CHIEF UNITED STATES DISTRICT JUDGE

25
            2Defendant   relies on a district court in this circuit who held that Hobbs Act robbery
26
     is not a crime of violence. (ECF No. 34 at 5 citing United States v. Chea, Case No. 4:98-
27   cr-0-40003-CW, 2019 WL 5061085 (N.D. Cal. Oct. 2, 2019).) This Court reached the
     opposite conclusion in United States v. Barrows, 2:13-cr-185-MMD-VCF (D. Nev. July 25,
28   2016), in adopting the magistrate judge’s recommendation to find that Hobbs Act robbery
     under § 924(c)(3)(A) qualifies as a crime of violence.
                                                     2
